Weiss, J. (dissenting).
Initially, I agree that plaintiff has abandoned her appeal from (or waived review of) the dismissal *643of her causes of action for strict liability, breach of warranty and merchantability, and nuisance, in addition to her appeal from dismissal of all causes of action against defendant Skaarland Construction Corporation, because she failed to address or discuss those issues in her brief on this appeal (see, Bombard v Central Hudson Gas & Elec. Co., 205 AD2d 1018; Matter of Hogan (Montgomery) v Goodspeed, 196 AD2d 675, 678, affd 82 NY2d 710; see also, First Natl. Bank v Mountain Foods Enters., 159 AD2d 900, 901).
I also find no merit in plaintiffs appeal from the order denying her motion for renewal and reargument. It is well settled that a motion to renew under CPLR 2221 requires both demonstration of new facts to support the motion and a justifiable excuse for not initially placing such facts before the court (see, Foley v Roche, 68 AD2d 558, 568; Lansing Research Corp. v Sybron Corp., 142 AD2d 816, 819). The alleged new information here consists of the failure to follow the blueprints for the town house and the lack of certification of the strength of the structural members in the attic where the fall occurred as required by the State Building Code. Even assuming these to be "new” facts, plaintiff has failed to provide any excuse, let alone justifiable, for her failure to have offered this evidence, which was available long before she sought a second opinion from another expert. I find unavailing her reliance upon Second Department cases (cf., Hantz v Fishman, 155 AD2d 415; Pinto v Pinto, 120 AD2d 337; Rodney v New York Pyrotechnic Prods. Co., 112 AD2d 410) and adhere to the explicit standard of this Court (see, Sears, Roebuck & Co. v Galloway, 195 AD2d 825, 826; Pomygalski v Eagle Lake Farms, 192 AD2d 810, 812, lv denied 82 NY2d 656; Rankin v Harding, 191 AD2d 926, 928, lv denied, lv dismissed 82 NY2d 690).
I turn then to my disagreement with the conclusion that Supreme Court erred in dismissing the complaint and all cross claims against defendants Skaarland Homes, Inc. and Blake Realty, Inc., doing business as Manor Homes (hereinafter Manor Homes). Skaarland Homes built the town house in 1987 and conveyed it to Manor Homes that same year, which used it as a model home and then sold it to plaintiff on November 30, 1988. Prior to closing, plaintiff opted to replace a "hatch” or "scuttle hole” in a closet in the garage providing access to the attic with a pull-down staircase located elsewhere in the garage and to install 100 square feet of plywood for flooring in an unspecified part of the attic. Relocation of an electric light fixture in the attic was not included and plaintiff *644was advised to either have it relocated herself or to have a long piece of string attached to the pull chain to enable the light to be turned on from the staircase.
On December 4, 1988, plaintiff entered the attic from the pull-down staircase with a flashlight, walked on the ceiling beams to the light fixture, turned it on, tied a piece of string to the pull chain and began to walk back to the stairs, again on the beams. She stepped off a beam downward onto the sheetrock garage ceiling and fell through, sustaining injuries. Her separate actions alleging negligence, breach of warranty and merchantability, nuisance and strict liability were consolidated and subsequently dismissed by Supreme Court, giving rise to this appeal.
As a general rule, liability for the condition of real property ceases when control and possession is transferred (Brown v O’Connor, 193 AD2d 1088; Young v Hanson, 179 AD2d 978, 978-979; Romel v Reale, 155 AD2d 747, 748; Farragher v City of New York, 26 AD2d 494, 496, affd 21 NY2d 756). The rule is subject to exception when a former owner either created or negligently permitted a dangerous condition to remain, thereby presenting an unreasonable risk of harm to others (see, Fetter v DeCamp, 195 AD2d 771, 772). Plaintiff’s allegations that the absence of plywood flooring between the top of the stairs and the light fixture violated the State Building Code is without merit. The proof shows (1) that this attic was not habitable and did not require actual plywood flooring over the trusses, and (2) that the sheetrock through which plaintiff fell was the ceiling of the garage attached to the bottom of the beams, not the attic floor. Nor is there any proof that the beams were insufficient to bear her weight.
Moreover, plaintiff’s deposition testimony confirms that she was aware of the lack of flooring and the absence of a light switch at the stairs. It is equally clear that neither the location of the light fixture nor the lack of flooring was the proximate cause of the accident; nor was it foreseeable that, after successfully reaching the light and turning it on, plaintiff would step down between the joists onto the sheetrock garage ceiling under the mistaken belief that it was the attic floor.
Finally, it is undisputed that the town house was built in accordance with approved plans and specifications provided by an architect, which were in compliance with all applicable codes and requirements. Unless the absence of attic flooring and location of the light were so apparently defective as to *645place an ordinary prudent builder on notice that the condition was dangerous and likely to cause injury, Skaarland Homes cannot be held liable (see, Pioli v Town of Kirkwood, 117 AD2d 954, 956, lv denied 68 NY2d 601; see also, Ryan v Feeney & Sheehan Bldg. Co., 239 NY 43, 46). Plaintiff offered no such proof and, therefore, the motion to dismiss was properly granted.
The orders of Supreme Court should be affirmed.
Ordered that the orders are modified, on the law, with costs to plaintiff, by reversing so much thereof as granted the motions of defendants Skaarland Homes, Inc. and Blake Realty, Inc., doing business as Manor Homes, dismissing the negligence cause of action against them and the cross claim asserted by Manor Homes; motions denied to that extent; and, as so modified, affirmed.